Citation Nr: 0011655	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for emphysema, to 
include as secondary to nicotine dependence and tobacco use 
in service.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to nicotine dependence and tobacco 
use in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran served on active duty from July 1949 to April 
1953. 

This appeal arises from an August 1997 rating decision in 
which the RO denied entitlement to service connection for 
emphysema and a heart disorder.   


FINDINGS OF FACT

1.  Medical findings of record do not indicate a nexus 
between service and any in-service smoking, tobacco use and 
the veteran's emphysema and heart disorder.

2.  There is no competent evidence indicating that the 
veteran developed a nicotine dependence during service or 
that his emphysema and heart disorder developed as secondary 
to any in-service tobacco use or nicotine dependence.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
emphysema, to include as secondary to nicotine dependence and 
tobacco use in service, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
heart disorder, to include as secondary to nicotine 
dependence and tobacco use in service, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that in July 1998, the Internal 
Revenue Service Restructuring and Reform Act of 1998 (IRS 
Reform Act) was enacted into law as Public Law No. 105- 206.  
In pertinent part, the IRS Reform Act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during his or her service.  112 
Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. § 
1103).  The new section 1103 does not, however, affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  In this case because the veteran's claim was received 
in May 1997, the adjudication thereof is not affected by the 
IRS Reform Act.

The veteran asserts that he began smoking in 1952 and 
continued smoking two packs of cigarettes per day until July 
1994.  Thus, service connection for his emphysema and heart 
disorder is warranted.  He adds that after service, he was 
not exposed to any cancer-causing agents.  He worked as a 
laundry attendant, automotive clerk, textile shredder, and 
with Scott Paper.

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease and for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [§ 5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

For a service-connection claim to be well grounded, a 
claimant must submit each of the following: (1) a medical 
diagnosis of a current disability; (2) medical evidence, or 
in certain circumstances lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996) (table). 

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The truthfulness of the evidence is presumed when determining 
whether a claim is well grounded.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  

For tobacco use claims, it is noted that in VAOPGCPREC 2-93, 
the Secretary concluded that (1) a determination of whether 
nicotine dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles and (2) service 
connection may be established for a disability or death if 
the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
2-93 (January 13, 1993).

In VAOPGCPREC 19-97, the Secretary determined that secondary 
service connection for death or disability attributable to 
tobacco use subsequent to military service could be 
established based on nicotine addiction that had arisen in 
service if the addiction was the proximate cause of the death 
or disability.  However, where the evidence indicates a 
likelihood that the veteran's disabling illness had its 
origin in tobacco use subsequent to service, and the veteran 
developed a nicotine dependence during service which led to 
continued tobacco use after service, the issue then became 
whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to Section 
3.310.  That opinion noted that the VA Under Secretary for 
Health had determined that nicotine dependence may be 
considered to be a disease for the purpose of VA disability 
compensation. VAOPGCPREC 19-97 (May 13, 1997).

The BVA is statutorily bound to follow the precedential 
opinions of the VA Office of General Counsel.  See 38 
U.S.C.A. § 7104(c) (West 1991). 

Review of the evidence presented in this case shows that the 
veteran's claim is not well grounded on either a direct or 
secondary basis.  In this case the service medical records 
are negative for any adverse findings associated with the 
veteran's lungs and heart.  Service medical records are also 
silent with regard to any in-service nicotine dependence or 
tobacco use.  

The post-service evidence shows in January 1997 the veteran 
underwent a coronary artery bypass grafts times three, left 
internal mammary artery to the left anterior descending 
artery, aorta to ramus high marginal branch with saphenous 
vein graft, aorta to the right coronary artery with saphenous 
vein graft, and placement of temporary epicardial and atrial 
ventricular pacing wires.  The postoperative diagnosis was 
coronary artery disease.  Thereafter, he received treatment 
for significant pulmonary compromise from a smoking history 
and cardiac rehabilitation.  See Medical reports from Ellis 
Hospital with a Transfer Summary letter and Sunnyview 
Hospital and Rehabilitation Center, dated from January to 
February 1997.  In May 1997 pulmonary function tests were 
conducted at Glens Falls Hospital.  

On VA examination in June 1997 the veteran stated that he 
began smoking in service so his lung disorder, diagnosed as 
chronic obstructive pulmonary disease, should be service-
connected.  Examination revealed coronary heart disease 
status post coronary artery bypass graft, sinus rhythm class 
2. 

In September 1997 P.J.G., Jr., M.D., wrote the veteran's 
nicotine dependent cigarette smoking with, "almost a 
certainty", caused his emphysema and coronary artery 
disease.

Also of record are April 1997 statements from his spouse and 
sister declaring that prior to service the veteran did not 
smoke, but upon discharge from service he had acquired a 
heavy smoking habit.  Additionally, in September 1997, C.J. 
stated that he was a shipmate of the veteran.  He also stated 
that the veteran was introduced to nicotine while serving on 
the USS Philippine.  He verified that cigarettes were 
inexpensive if they were purchased aboard the ship and that 
the veteran never smoked cigarettes before service and 
continued to be addicted to cigarettes throughout his life 
until he was diagnosed with emphysema in 1987.  The veteran's 
addiction to smoking started in service and continued until 
his heart attack in 1994.

For service connection on a direct basis, review of the 
evidence shows that the veteran's claim is not well grounded.  
There is no medical evidence of record indicating that the 
veteran's emphysema and heart disorder had their onset in 
service, became manifest to a compensable degree within a 
year after service, or is in any way related to service or 
any in-service smoking.  Although the Board acknowledges the 
supporting statement of record, declaring that the veteran 
initially started smoking while in service and continued 
thereafter, because there is no competent medical evidence 
suggesting an etiological relationship between emphysema and 
heart disorder and in-service smoking, tobacco use.  The 
service medical records are negative for any adverse findings 
and the post-service evidence indicates that the veteran's 
emphysema was initially diagnosed in 1994 and heart disorder 
was initially diagnosed in 1997, many years after service.  
According, the claim is not well grounded in this respect.  
Davis v. West, 13 Vet. App. 178 (1999); Caluza and Grottveit, 
both supra.

The veteran also has not submitted well-grounded claims for 
secondary service connection for emphysema and a heart 
disorder from smoking, including post-service smoking, due to 
nicotine addiction because he was never diagnosed with having 
incurred nicotine addiction in service.  See Caluza and 
Grottveit, both supra.  Again, service medical records are 
silent, and even though the veteran has submitted lay 
statements asserting that he initially began smoking in 
service and continued thereafter, because nicotine dependence 
is a medical question that must be answered by a medical 
opinion or diagnosis, the statements are insufficient to well 
ground his claims.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit, supra.  Indeed medical professionals 
can render opinions after the veteran's discharge from 
service, based on past medical history, that the veteran's 
nicotine dependence incurred in service, but there is no such 
medical evidence in this record on appeal.  Davis, supra.  
Here, the evidence merely contains a statement from P.J.G., 
Jr., M.D., stating that the veteran's nicotine dependent 
cigarette smoking with "almost a certainty" caused his 
emphysema and coronary artery disease.  The physician made no 
reference to service or any alleged nicotine dependence, 
tobacco use that may have occurred in service.  As such, in 
spite of the lay statements submitted and the veteran's 
assertions presented on appeal, the claim is not well 
grounded.  Id.

Finally, in view of the absence of a statutory presumption as 
to cigarette smoking and in view of the fact that the 
veteran's post-service smoking represents a possible 
intercurrent cause of his emphysema and heart disorder, the 
Board must deny his claims.

The veteran's representative argues VA examination is 
required, but as reasoned above, the claims are not well 
grounded.  When the veteran fails to submit a well-grounded 
claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159(a).  It 
is also noted that throughout the pendency of his appeal, in 
accordance with 38 U.S.C.A. § 5103 (West 1991), the veteran 
has been apprised of the type of evidence needed to complete 
his application.  Thus, the mandates of Robinette have been 
satisfied.  The appeal is denied.



ORDER

Service connection for emphysema, to include as secondary to 
nicotine dependence and tobacco use in service, is denied. 

Service connection for a heart disorder, to include as 
secondary to nicotine dependence and tobacco use in service, 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

